Citation Nr: 0615817	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-35 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for chronic 
glomerulonephritis with proteinuria and hypertension, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.

3.  Entitlement to an earlier effective date for the grant of 
a 40 percent rating for chronic glomerulonephritis with 
proteinuria and hypertension.

4.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder secondary to 
trichloroethylene exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the benefits sought on appeal. 

In April 2006, the veteran raised the issue of entitlement to 
depression as secondary to his kidney disease.  This issue is 
not before the Board and is referred to the RO for 
appropriate action.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

The veteran requested an increase in compensation benefits 
for his chronic kidney disease as well as a total rating 
based on individual unemployability; he also requested that a 
claim of entitlement to service connection for an acquired 
psychiatric disorder be reopened.  The RO denied the benefits 
sought and the veteran submitted a notice of disagreement; a 
statement of the case was issued, and the veteran perfected 
his appeal by submitting a VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 2004.  Over the course of 
this appeal, the RO increased the rating for the veteran's 
kidney disorder, characterized as chronic glomerulonephritis 
with proteinuria and hypertension, to 40 percent effective 
March 1999, but continued the denial of a total rating.  The 
RO also continued to find that new and material evidence has 
not been obtained to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  As such, the appeal was certified to the Board for 
consideration.  

In November 2005, the veteran submitted correspondence 
stating that he only wanted to pursue the claim of 
entitlement to a higher rating for his kidney disease.  In 
April 2006, the veteran submitted correspondence reflecting 
his desire to withdraw his entire appeal before the Board, 
stating that he was satisfied with the increase in benefits 
granted by the RO.  Thus, in effect, the veteran withdrew his 
substantive appeal pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


